t c memo united_states tax_court dna pro ventures inc employee_stock_ownership_plan commissioner of internal revenue respondent petitioner v docket no 21047-14r filed date mark eldridge trustee for petitioner pamela j sewell for respondent memorandum opinion dawson judge in this declaratory_judgment proceeding under sec_7476 petitioner challenges respondent’s date final nonqualification letter unless otherwise indicated all section references are to the internal_revenue_code in effect for the period under consideration and all rule references are to the tax_court rules_of_practice and procedure determining that for its plan_year ending date and its subsequent plan years and the dna pro ventures inc employee_stock_ownership_plan esop or plan was not qualified under sec_401 and that the related trust was not exempt from taxation under sec_501 the broad question before us is whether there was an abuse_of_discretion in respondent’s determination to decide that question we consider whether the esop exceeded the contribution limits under sec_401 and sec_415 and failed to follow the plan terms by not obtaining a proper valuation of the stock for any plan_year as explained hereinafter we conclude that there was no abuse_of_discretion in respondent’s determination background the parties filed a joint motion for leave to submit this case for decision under rule we granted the motion and decide this case on the basis of the pleadings and the stipulated administrative record see rule b we incorporate the stipulated record herein advanced orthopaedic associates p a daniel j prohaska is a medical doctor and an orthopaedic surgeon specializing in sports medicine arthroscopy and knee and shoulder surgery he worked with advanced orthopaedic associates p a advanced orthopaedic between and advanced orthopaedic paid dr prohaska compensation of dollar_figure dollar_figure and dollar_figure for and respectively during each year dr prohaska deferred the maximum amount allowable to the advanced orthopaedic sec_401 plan dna pro ventures inc dr prohaska was also involved with dna pro ventures inc dna a kansas corporation incorporated on date at the time it filed its petition dna had its principal mailing address in iowa dna is the employer plan_sponsor and plan_administrator of the esop dr prohaska and his wife amy were dna directors at the time of its incorporation dr prohaska acted as dna’s chairman and served as its president and treasurer mrs prohaska served as dna’s vice president and secretary dr and mrs prohaska are dna’s only employees the plan on date dna created the esop for the benefit of its employees on date dr prohaska signed the plan on behalf of dna and ryan eldridge signed it as trustee and the esop and the trust were amended in that dr prohaska replaced ryan eldridge as trustee the applicable provisions of the plan are as follows compensation means with respect to any participant and except as otherwise provided herein such participant’s wages as defined in code sec_3401 and all other_payments of compensation by the employer for a calendar_year ending with or within the plan_year the determination_period for which the employer is required to furnish the participant a written_statement under code sec_6041 sec_6051 and sec_6052 form_w-2 wages eligible_employee means any employee except as provided below the following employees shall not be eligible to participate in this plan a employees of affiliated employers unless such affiliated employers have specifically adopted this plan in writing b individuals who are not reported on the payroll records of the employer as common_law employees c employees who are leased employees within the meaning of code sec_414 and sec_414 d employees whose employment is governed by the terms of a collective bargaining agreement between employee_representatives and the employer fiscal_year means the employer’s accounting year of months commencing on january 1st of each year and ending the following december 31st except for the first fiscal_year which commenced november 12th plan_year means the plan’s accounting year of twelve months commencing on january 1st of each year and ending the following december 31st except for the first plan_year which commenced november 12th year_of_service means the computation period of twelve consecutive months herein set forth during which an employee has at least hours_of_service in determining whether an employee has completed a year_of_service for benefit_accrual purposes in the short plan_year the number of the hours_of_service required shall be proportionately reduced based on the number of full months in the short plan_year conditions of eligibility any eligible_employee who was employed on the last day of the first plan_year shall be eligible to participate and shall enter the plan as of the first day of such plan_year any other eligible_employee who has completed one year_of_service and has attained age shall be eligible to participate hereunder as of the date such employee has satisfied such requirements effective date of participation an eligible_employee shall become a participant effective as of the earlier of the first day of the plan_year or the first day of the seventh month of such plan_year coinciding with or next following the date such employee met the eligibility requirements of sec_3_1 c allocation of contribution forfeitures and earnings the company stock account of each participant shall be credited as of each anniversary date with forfeitures of company stock and the participant’s allocable share of company stock including fractional shares purchased and paid for by the plan or contributed in_kind by the employer valuation of the trust fund the administrator shall direct the trustee as of each valuation_date to determine the net_worth of the assets comprising the trust fund as it exists on the valuation_date method of valuation valuations must be made in good_faith and based on all relevant factors for determining the fair_market_value of securities company stock not readily tradeable on an established_securities_market shall be valued by an independent_appraiser meeting requirements similar to the requirements of the regulations prescribed under code sec_170 dna actions on date dna issued shares of class a common_stock to dr prohaska in exchange for a dollar_figure cash contribution and shares of class a common_stock to mrs prohaska in exchange for a dollar_figure cash contribution as of the date_of_issuance the par_value of the class a common_stock was dollar_figure per share on date dna issued big_number shares of class b common_stock to the trust with a par_value of dollar_figure per share the trust then allocated the big_number shares of dna stock to dr prohaska’s esop account in during dna did not pay any salaries wages or other officer’s compensation_for dna issued separate forms w-2 wage and tax statement to dr and mrs prohaska reporting the respective amounts of dollar_figure during its fourth quarter beginning october dna issued forms w-2 for to dr and mrs prohaska reporting the respective amounts of dollar_figure dna deducted a dollar_figure retirement_plan contribution on its form_1120 u s_corporation income_tax return for although dna was the sponsor of the esop it did not file any forms annual return report of employee_benefit_plan for plan years and on date the plan was amended to name mark eldridge trustee replacing dr prohaska and dna then elected mark eldridge as an additional dna vice president internal_revenue_service examination of plan and determination in the internal_revenue_service irs began its examination of the plan on date revenue_agent michael e talley sent dr several times beginning date the irs requested pursuant to form_4564 information_document_request dna to provide numerous documents relating to the examination of the plan for the period date through date participant allocation schedules continued prohaska form 886-a explanations of items determining that the esop was not qualified under sec_401 for the plan years ending date and any related trust was also determined not to be exempt from taxation under sec_501 for the same trust years on date respondent issued a final nonqualification letter letter 1757-a to dna explaining that the esop had failed to follow the terms set forth in the plan documents and therefore was not qualified under sec_401 and the esop trust was not exempt from tax under sec_501 the nonqualification letter states in part as follows in this case the esop had two separate failures to follow its plan document during first the esop sponsored by dna pro ventures allowed dr daniel j prohaska and amy prohaska to participate in the esop as of the plan_year ending date in violation of the terms of the esop plan document regarding eligibility and participation second the esop plan document required the esop to use appraisal rules substantially_similar to those issued under sec_170 when it obtained annual appraisals for the same plan_year the esop however failed to obtain any appraisal for the plan_year or for any plan_year continued employee census reports participant account statements trustee or administrator reports ledgers journals or other financial reports copies of the esop bank statements and copies of the independent appraisal reports however dna did not provide any of these requested documents during dna pro ventures inc transferred stock into the esop without consideration and the stock accrued to the benefit of dr prohaska and mrs prohaska the value of the stock accruing to each participant as reported by the esop substantially exceeded of each dr prohaska’s and mrs prohaska’s compensation from dna pro ventures inc for the year thus the esop failed to comply with sec_401 and sec_415 for the plan_year ending date and is not a qualified_plan within the meaning of sec_401 for the plan_year ending date and all subsequent plan years for the reason stated above it is determined that the esop is not qualified under sec_401 for the plan years ending date and all subsequent plan years as a result the plan is not exempt from taxation under sec_501 for trust years ending date and all subsequent plan years discussion sec_7476 authorizes this court to render the requested declaratory_judgment subject_to the limitations of subsection b neither party disputes that those limitations have been met in this case and we are satisfied that we have jurisdiction over the petition see eg 81_tc_976 in this declaratory_judgment proceeding we review respondent’s determination that the plan was not qualified the standard for our review was enunciated in 92_tc_641 as follows when reviewing discretionary administrative acts however this court may not substitute its judgment for that of the commissioner the exercise of discretionary power will not be disturbed unless the commissioner has abused his discretion ie his determination is unreasonable arbitrary or capricious whether the commissioner has abused his discretion is a question of fact and petitioner’s burden_of_proof of abuse_of_discretion is greater than that of the usual preponderance_of_the_evidence 82_tc_989 73_tc_182 further i n order for a plan to be qualified both its terms and its operations must meet the statutory requirements id pincite respondent’s determination is presumed to be correct and the burden_of_proof is on petitioner see rule a to prevail petitioner must prove that respondent abused his discretion see buzzetta constr corp v commissioner t c pincite petitioner has failed to do so sec_401 enumerates requirements which must be met in order for a_trust to be considered a qualified_trust entitled to preferential tax treatment under sec_501 see michael c hollen d d s p c v commissioner tcmemo_2011_2 aff’d per curiam 437_fedappx_525 8th cir ronald r pawlak p c v commissioner tcmemo_1995_7 its terms and its operations must meet the statutory requirements buzzetta constr corp v commissioner t c pincite if a qualified_plan meets all of the sec_401 requirements then the plan is exempt from taxation under sec_501 see michael c hollen d d s p c v commissioner tcmemo_2011_2 we need not discuss specifically the qualification of the related trust under sec_501 because the exemption of the trust under sec_501 follows from the qualification of the plan under sec_401 see id a qualified_plan must meet the sec_401 requirements in both form and operation 620_f2d_700 9th cir aff’g 68_tc_826 sec_1_401-1 income_tax regs a form failure occurs when a plan document does not contain required language or terms see michael c hollen d d s p c v commissioner tcmemo_2011_2 an operational failure occurs when a plan in operation does not meet the sec_401 requirements see 92_tc_1173 and a plan fails to follow the terms of the plan document see michael c hollen d d s p c v commissioner tcmemo_2011_2 in general a qualification failure pursuant to sec_401 is a continuing failure because allowing a plan to requalify in subsequent years would be to allow a plan to rise phoenix-like from the ashes of such disqualification and become qualified for that year 70_tc_1001 see also martin fireproofing profit-sharing_plan tr v commissioner t c pincite9 as explained below the esop failed to satisfy the sec_401 requirements in two separate ways either of which is sufficient for the plan to not be qualified see sec_401 sec_4975 clearly respondent has not abused his discretion contribution limits sec_401 provides that a_trust is not qualified if the plan provides for benefits or contributions which exceed the limitations of sec_415 for the plan_year a participant’s annual_additions were limited to the lesser_of dollar_figure or of the participant’s_compensation see sec_415 annual_additions are the sum of employer contributions employee contributions and forfeitures sec_415 an allocation of stock to a participant’s account is an employer_contribution sec_1_415_c_-1 income_tax regs participant’s_compensation is the compensation of the participant from the employer for the year sec_415 a plan that allows contributions that exceed the contribution limits of sec_415 is not a qualified_plan under sec_401 see eg van roekel farms inc v commissioner tcmemo_2000_171 aff’d f app’x 8th cir in addition a sec_415 failure is a continuing failure that disqualifies the plan for a future year even when there is not a separate independent sec_415 failure in the future year martin fireproofing profit-sharing_plan tr v commissioner t c pincite5 neither dr prohaska nor mrs prohaska received any compensation_for his or her services as a dna officer_or_employee during accordingly their contribution limits were zero because dna improperly transferred to dr prohaska’s esop account big_number shares of dna’s class b common_stock in with a dollar_figure par_value per share the annual_addition to his account was dollar_figure more than his contribution limit under sec_415 accordingly because dr prohaska’s esop account received an annual_addition in excess of the sec_415 limitation the esop failed the requirements of sec_401 and was not a qualified_plan for moreover because the sec_415 failure is a continuing failure the esop failed sec_401 for and was not a sec_401 qualified_plan for all subsequent plan years failure to obtain appraisals sec_401 provides that in the case of an esop an independent_appraiser must perform all valuations of securities that are not readily_tradable on an established_securities_market and that the standards for appraisers are similar to those set forth in the regulations promulgated under sec_170 as set forth above section of the plan document requires a good-faith valuation to determine the fair_market_value of the securities similarly section of the plan document requires that valuation of the trust fund be made on each valuation_date despite these requirements the esop did not obtain any annual appraisals in and resulting in an operational failure rendering the esop not a sec_401 qualified_plan because the esop was not a definite written program see sec_1_401-1 income_tax regs moreover because the failure to follow the plan is a continuing failure the esop was also not qualified for the plan years ending date and in sum because the esop was not a qualified_trust it was not exempt from tax pursuant to sec_501 for any year conclusion we conclude that there was no abuse_of_discretion in respondent’s determination that the plan was not qualified under sec_401 for its year and subsequent plan years and that the trust was not exempt under sec_501 we so hold any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
